UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2009 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-21255 WE SAVE HOMES, INC. (Exact name of registrant in its Charter) Nevada 26-4238285 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No) 2300 East Katella Ave., Suite 300 Anaheim, CA 92806 (Address of Principal Executive Offices) (714) 542-4444 Registrant’s telephone number Global West Resources, Inc 27651 La Paz Road, Suite A Laguna Niguel, CA 92677 (Former Name, former address and former fiscal year, if changed since last report) Securities registered pursuant to Section 12(g) of the Act:Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No xThe registrant is not yet subject to this requirement. Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. 1 Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter.As of May 13, 2010, the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold was $21,235,043. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.The number of shares of the registrant’s common stock, $0.001 par value per share, outstanding as of May 13, 2010 was 14,214,207. DOCUMENTS INCORPORATED BY REFERENCE None 2 TABLE OF CONTENTS Page PART I ITEM 1. DESCRIPTION OF BUSINESS 5 ITEM 1A RISK FACTORS 6 ITEM 1B UNRESOLVED STAFF COMMENTS 7 ITEM 2. PROPERTIES 7 ITEM 3. LEGAL PROCEEDINGS 8 ITEM 4. RESERVED 8 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 8 ITEM 6. SELECTED FINANCIAL DATA 8 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 8 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 10 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA F-1 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 25 ITEM 9A(T). CONTROLS AND PROCEDURES 25 ITEM 9B. OTHER INFORMATION 27 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 28 ITEM 11. EXECUTIVE COMPENSATION 29 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 30 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 31 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 32 ITEM 15. EXHIBITS 33 3 Note Regarding Forward Looking Statements This Annual Report on Form 10-K contains “forward-looking statements”.These forward-looking statements are based on our current expectations, assumptions, estimates and projections about our business and our industry.Words such as “believe,” “anticipate,” “expect,” “intend,” “plan,” “may,” and other similar expressions identify forward-looking statements.In addition, any statements that refer to expectations, projections or other characterizations of future events or circumstances are forward-looking statements.These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those reflected in the forward-looking statements.Factors that might cause such a difference include, but are not limited to, those discussed in the section of this Annual Report titled “Risk Factors” and other factors, some of which will be outside our control. You are cautioned not to place undue reliance on these forward-looking statements, which relate only to events as of the date on which the statements are made.We undertake no obligation to publicly revise these forward-looking statements to reflect events or circumstances that arise after the date hereof.You should refer to and carefully review the information in future documents we file with the Securities and Exchange Commission. 4 PART I ITEM 1. DESCRIPTION OF BUSINESS Organization - The Company was organized under the laws of the State of Nevada on May 19, 2006.On March 23, 2009, the Company, exchanged, pursuant to a Share Exchange Agreement with its now-subsidiary, Mortgage Modification Legal Network (“MMLN”), (the “Share Exchange Agreement”), an aggregate of 10,000,000 shares of its common stock for all of the issued and outstanding shares of common stock of MMLN from the MMLN security holders. On March 30, 2009, our Board of Directors and shareholders approved a change in our name to We Save Homes, Inc. (“WESA”). The Company on May 20, 2009 amended its Articles of Incorporation with the State of Nevada and amended its Bylaws to change its end of fiscal year to December 31, effective June 8, 2009. The Amendment also allowed the Company to consummate its name change to We Save Homes, Inc.On June 8, 2009, the Company received notice from the State of Nevada confirming the Amendment.The principal offices are located at 2300 East Katella Ave., Suite 300, Anaheim, CA 92806. Our telephone number is (714) 542-4444.Our website is www.wesavehomes.com. Business - The Company, through its subsidiary, MMLN, had offered potential foreclosure mitigation solutions for distressed homeowners using two (2) business models.First, MMLN had a retail program that employed both "grass roots" and "technology based" efforts to reach out directly to the troubled homeowner by helping to inform and provide information as to their various foreclosure mitigation options.Second, MMLN had an affiliate program that marketed specifically to real estate and mortgage professionals. However, the subsidiary discontinued the affiliate program in the second quarter of 2009 due to increased regulation, potential liabilities that outweighed the benefits thereof, and a high degree of significant risks associated with this program. On June 2, 2009, the Company received a letter from the California Department of Real Estate dated May 28, 2009 requesting information regarding business activities in the state of California involving loan modification services. In this correspondence, the DRE also questioned the business activities of a back-end service provider and its licensing status to operate in the state of California (Note 13).The Company has ceased outsourcing to this back-end processing all new loan modifications effective June 3, 2009 and brought these activities in-house.MMLN is properly licensed to perform loan modification services in California under an Advance Fee Agreement as approved by the CA DRE on May 21, 2009. As of the end of August, MMLN ceased to offer or accept any new loan modification cases and is in the process of winding down its business. We Save Homes, Inc. provides a full-range of products and services for commercial and residential mortgage servicers throughout the nation. The Company’s regulatory-compliant default management solutions save time, eliminate errors, and increase efficiency. These solutions include: • REO Management and Servicing: servicing Real Estate Owned (REO) properties. • Property Preservation: ensuring that unoccupied properties are quickly secured and remain adequately protected throughout the default process.This segment also includes Home Rehabilitation Services: transforming a neglected property into a marketable property quickly, efficiently and cost-effectively. • Property Inspections: offering nationwide commercial and residential inspection services, including 24-hour rush and Saturday service. • Licensed Independent Escrow Services - an independent escrow corporation serving escrow needs throughout California. • Short Sale Processing and Negotiations:identifying borrower candidates to list properties, streamlining and expediting the Short Sale process. A short sale is the sale of property where the sale proceeds fall short of the balance owed on the property’s loan. We Save Homes, Inc. utilizes advanced technology solutions to streamline and simplify the default management process.The Company meets the specific needs of commercial and residential mortgage servicers throughout the nation through a technology portfolio, which includes: • Mitigation software—which ensures fast and efficient load modifications according to FDIC and HAMP regulations. • Document management and processing—which is a regulatory-compliant system to enable mortgage servicers to overcome the inefficiencies and high costs of conventional document handling, while speeding and simplifying data aggregation, task management, tracking and reporting. We Save Homes, Inc. provides a turnkey, full-service solution to enhance businesses and improve customer relationships. The Company is committed to maximizing its clients’ asset preservation while reducing costs, streamlining operations and optimizing borrower relationships.The technical solutions developed by We Save Homes, Inc. enable default mortgage servicers to meet the increasing demands of an ever-evolving and competitive economy. 5 ITEM 1A. RISK FACTORS In addition to the factors discussed elsewhere in this report, the following risks and uncertainties could materially adversely affect our business, financial condition and results of operations.Additional risks and uncertainties not presently known to us or that we currently deem immaterial also may impair our business operations and financial condition. The following risk factors include, among other things, cautionary statements with respect to certain forward-looking statements, including statements of certain risks and uncertainties that could cause actual results to vary materially from the future results referred to in such forward-looking statements. We have no history of having meaningful revenues or profitable operations and may incur future losses, which will likely impair our future stock price. Since WESA was formed in 2008, we have generated limited revenues, incurred losses and we may never realize meaningful revenues or achieve profitability.We expect our operating expenses to increase substantially as we implement our business plan.Given these planned expenditures, we will likely incur additional losses in the near future. Our business is difficult to evaluate because we have a limited operating history and an uncertain future. We have a limited operating history upon which you can evaluate our present business and future prospects. We face risks and uncertainties relating to our ability to implement our business plan successfully. Our operations are subject to all of the risks inherent in the establishment of a new business enterprise generally. The likelihood of our success must be considered in light of the problems, expenses, difficulties, complications and delays frequently encountered in connection with the formation of a new business, the commencement of operations and the competitive environment in which we operate. If we are unsuccessful in addressing these risks and uncertainties, our business, results of operations, financial condition and prospects will be materially harmed. Many of our programs are still in the pilot stage and we cannot assure you that we can convert them into ongoing, large-scale programs. While we have a number of programs (e.g., retail, wholesale, etc.), these are still in the pilot stage. We will strive to convert these prospective programs into ongoing, large-scale customers programs, but we cannot assure you that we will be able to convert all or even some of them. If we cannot convert a significant number of our pilot-programs, we will be materially impacted. Our revenue sourcesare presently concentrated in the distressed homeowner market and not yet diversified in other segments, which may adversely affect our business in an industry slump. Our initial and ongoing operations may result in a pattern of reliance on revenue from one or more customers in one market segment who may represent a disproportionate share of our gross revenue. Loss of such customers may have adverse effects on our operations until such loss is resolved or revenue sources are diversified among other customers and market segments. We have a limited operating history and cannot accurately predict if and when such an over-reliance may occur or whether we will be successful in correcting such an over-reliance in time to avoid operating losses. We do not have patent protection on our intellectual property. If we are unable to protect our right to use certain intellectual property, we may lose a competitive advantage or incur substantial litigation costs to protect our rights. We do not have patents or registered trademarks on our proprietary technology. Our future success depends in part upon our proprietary technology. The scope of any patent to which we may obtain rights may not prevent others from developing and selling competing products. The validity and breadth of claims covered in technology patents involve complex legal and factual questions, and the resolution of such claims may be highly uncertain, lengthy and expensive. In addition, any patents we may obtain may be held invalid upon challenge, or others may claim rights in our ownership of such patents. We are subject to intellectual property infringement claims, which may cause us to incur litigation costs and divert management attention from our business. While we do not currently anticipate any claims against us, any intellectual property infringement claims against us, with or without merit, could be costly and time-consuming to defend and divert our management's attention from our business. If our products were found to infringe a third party's proprietary rights, we could be required to enter into royalty or licensing agreements in order to be able to sell our products. Royalty and licensing agreements, if required, may not be available on terms acceptable to us or at all. 6 We face competition from other similar businesses that are also seeking to develop a leading position in the distressed homeowner market. One of our specialized or local competitors may copy our solution, or part of it, even in the presence of potential patents or copyrights, as a strategic means of challenging our intellectual property. We may lack sufficient partners to be capable of delivering critical marketing and loan modification services. One or more of our partners or affiliates may fail to perform their marketing or loan modification services, thereby leaving gaps in our operations that need to be filled.Any business interruption by an operational failure of one or more of our partners will negatively impact our business. We may face government regulation that renders our business obsolete. The foreclosure mitigation industry is heavily regulated and either the state or federal government could pass legislation that could materially impact our growth and development.Furthermore, government sponsored loan modification programs and/or further regulation could render our business model obsolete. If we are unable to manage our intended growth, our prospects for future profitability will be adversely affected. We intend to aggressively expand our marketing and sales programs. Rapid expansion may strain our managerial, financial and other resources. If we are unable to manage our growth, our business, operating results and financial condition could be adversely affected. Our systems, procedures, controls and management resources also may not be adequate to support our future operations. We will need to continually improve our operational, financial and other internal systems to manage our growth effectively, and any failure to do so may lead to inefficiencies and redundancies, and result in reduced growth prospects and profitability. Our insurance policies may be inadequate in a catastrophic situation and potentially expose us to unrecoverable risks. We will have limited commercial insurance policies. Any significant claims against us would have a material adverse effect on our business, financial condition and results of operations. Insurance availability, coverage terms and pricing continue to vary with market conditions. We endeavor to obtain appropriate insurance coverage for insurable risks that we identify, however, we may fail to correctly anticipate or quantify insurable risks, we may not be able to obtain appropriate insurance coverage, and insurers may not respond as we intend to cover insurable events that may occur. We have observed rapidly changing conditions in the insurance markets relating to nearly all areas of traditional corporate insurance. Such conditions have resulted in higher premium costs, higher policy deductibles and lower coverage limits. For some risks, we may not have or maintain insurance coverage because of cost or availability. Our business and operations would suffer in the event of system failures. Despite system redundancy and the implementation of security measures, our systems are vulnerable to damages from computer viruses, unauthorized access, energy blackouts, natural disasters, terrorism, war and telecommunication failures. Any system failure, accident or security breach that causes interruptions in our operations or to our customers' operations could result in a material disruption to our business. To the extent that any disruption or security breach results in a loss or damage to our customers' data or applications, or inappropriate disclosure of confidential information, we may incur liability as a result. In addition, we may incur additional costs to remedy the damages caused by these disruptions or security breaches. From time to time, we install new or upgraded business management systems. To the extent such systems fail or are not properly implemented, we may experience material disruptions to our business, delays in our external financial reporting or failures in our system of internal controls, that could have a material adverse effect on our results of operations. ITEM 1B.UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES The Company currently occupies a shared-space arrangement with another unrelated company on an informal basis. No lease arrangements have been formalized. 7 ITEM 3. LEGAL PROCEEDINGS None. ITEM 4. RESERVED Reserved. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock is quoted on the OTC Bulletin Board under the symbol “WESA”.The shares previously traded under the symbol GWRC beginning in 2008. The table below sets forth the range of high and low bid quotes of our common stock for each quarter for the last two fiscal years as reported by the OTC Bulletin Board (based on available information).The bid prices represent inter-dealer quotations, without adjustments for retail mark-ups, markdowns or commissions and may not necessarily represent actual transactions. High Low Fiscal Year Ended December 31, 2009: First Quarter n/a n/a Second Quarter n/a n/a Third Quarter Fourth Quarter Fiscal Year Ended December 31, 2008: First Quarter n/a n/a Second Quarter n/a n/a Third Quarter n/a n/a Fourth Quarter n/a n/a As of May 13, 2010, we had approximately 97 shareholders of record. This number does not include an indeterminate number of shareholders whose shares are held by brokers in street name. Dividends We have not paid any cash dividends on our common stock since our inception and do not anticipate paying any cash dividends in the foreseeable future.We plan to retain our earnings, if any, to provide funds for the expansion of our business. Our board of directors will determine future dividend policy based upon conditions at that time, including our earnings and financial condition, capital requirements and other relevant factors. Recent Issuances of Unregistered Securities During the fourth quarter of the last fiscal year, we issued 100,000 shares of common stock to various shareholders in exchange for $200,000 cash.We relied on Section 4(2) of the Securities Act of 1933, as amended, to make the offering inasmuch as the securities were issued to accredited investors only without any form of general solicitation. ITEM 6. SELECTED FINANCIAL DATA As a smaller reporting company we are not required to provide this information. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS General The following discussion and analysis should be read in conjunction with our financial statements and notes thereto, included elsewhere in this report. Except for the historical information contained in this report, the following discussion contains certain forward-looking statements that involve risks and uncertainties, such as statements of our plans, objectives, expectations and intentions.Our actual results may differ materially from the results discussed in the forward-looking statements as a result of certain factors including, but not limited to, those discussed in the section of this report titled “Risk Factors”, as well as other factors, some of which will be outside of our control.You are cautioned not to place undue reliance on these forward-looking statements, which relate only to events as of the date on which the statements are made.We undertake no obligation to publicly revise these forward-looking statements to reflect events or circumstances that arise after the date hereof.You should refer to and carefully review the information in future documents we file with the Securities and Exchange Commission. 8 Application of Critical Accounting Policies and Estimates The preparation of our financial statements in accordance with U.S. GAAP requires management to make judgments, assumptions and estimates that affect the amounts reported. A critical accounting estimate is an assumption about highly uncertain matters and could have a material effect on the consolidated financial statements if another, also reasonable, amount were used or a change in the estimate is reasonably likely from period to period. We base our assumptions on historical experience and on other estimates that we believe are reasonable under the circumstances. Actual results could differ significantly from these estimates. There were no changes in accounting policies or significant changes in accounting estimates during the 2009 fiscal year. Management believes the following critical accounting policies reflect its more significant estimates and assumptions. Revenue Recognition — The Company generated revenue from providing loan modification services to homeowners through an advance fee agreement.That is, the Company collects service fees in advance and deposits them into a trust account and records the fees as unearned revenue.Only when the agreed activities or services are completed in their respective phases are the fees withdrawn from the trust account and recognized as revenue.Fees collected from sales of online subscription are recorded as unearned revenue because the subscriptions are valid for a 12-month period.As such, the Company records the proportionate amount as revenue for the current month that the fees were collected and each subsequent month until the 12-month subscription period lapses. Plan of Operation In 2009 there were hostile regulatory environment against and poor public perception of loan modification companies.There were legal enforcement and actions taken by both state and local governments to crack down on illegal and fraudulent operations.These actions adversely affected the perception of loan modification as a viable foreclosure mitigation option.In response, the Company terminated its affiliate program in the second quarter of 2009 in order to reduce exposure to significant potential liability and compliance issues.Sales of MMLN were negatively impacted in the year ended December 31, 2009 by the termination of the affiliate program, as well as a well-publicized press conference held by US government officials in early April, 2009.Lower interest rates also adversely affected loan modification volumes as more real estate professionals attempted to refinance troubled mortgages rather than seek modifications.Because of these factors, the Company experienced noticeable decrease in the general pool of consumers for loan modifications.Also lenders and loan servicers became more capacity constrained and unable to handle the increase of requests in the loss mitigation area.This has generally led to an increase of processing times to get a resolution on a case which had an impact on customer service as many consumers become frustrated with what seems to be a lack of progress or information regarding the process. The Company ceased outsourcing back-end processing of all new loan modifications effective June 3, 2009 and brought these activities in-house. However after a short time determined this activity to be unprofitable, and wound down these operations through the remainder of 2009. Currently the Company provides a turnkey, full-service solution to enhance businesses and improve customer relationships. The Company is committed to maximizing its clients’ asset preservation while reducing costs, streamlining operations and optimizing borrower relationships.The technical solutions developed by We Save Homes, Inc. enable default mortgage servicers to meet the increasing demands of an ever-evolving and competitive economy. Results of Operations Year Ended December 31, 2009 Compared To Year Ended December 31, 2008 Revenues – For the year ended December 31, 2009increased to $529,541 as compared to $30,150 for the same period in 2008.Revenues are comprised primarily of fees the Company received from various law offices and a back end service provider in connection with the marketing and administrative support of loan modification services provided to customers by those law offices and the back end service provider.Revenue is presented on a Net basis, deducting fees paid to real estate professionals and back end service provider. General and administrative expenses – General and administrative expenses increased to $6,982,435 for the year end December 31, 2009 as compared to $271,845 for the prior year primarily due to non-cash expenses from issuance of common stock shares to various parties for advisory, marketing services and compensation, in the amount of $4,271,226. Additionally the Company accrued for the settlement of matter with the former shareholder in the amount of $400,000, as well the matter related to the licensure issue for $200,000. Loss from operations – Loss from operations for the year ended December 31, 2009 increased to approximately $6.45 million as compared to $241,695 for the prior year.The increase in loss from operations is primarily due to increased general and administrative expenses. 9 Liquidity and Capital Resources At December 31, 2009, we had working capital deficit of $1,087,333 as compared to working capital deficit of $92,782 at December 31, 2008. During the year ended December 31, 2009, net cash used in operations was $1,274,376 and consisted principally of a net loss of $6,568,092 and was offset by share based payments of $4,271,226, depreciation of $22,524, and beneficial conversion expense of $100,000. The Company also accrued $720,336 for potential penalties and fines. During the year ended December 31, 2009, the Company financed its operations by receiving loans from related parties, selling common stock and earned $529,541 in net revenues from providing foreclosure mitigation services, including loan modifications.During the year ended December 31, 2009, the Company and its subsidiary received loans from related parties which has an outstanding loan balance of $238,916 including accrued interest as of December 31, 2009. The Company has incurred significant losses since inception, including $6.57 million and $239,051 during the fiscal years ended December 31, 2009 and 2008, respectively, and has relied on proceeds from sales of its common stock, along with convertible note borrowings, to fund operations and business development and growth.While the majority of the accumulated deficit or losses is the result of non-cash expenses from issuance of common stock shares to various parties for advisory, marketing services and compensations, it is expected that the Company will continue to experience net losses in the foreseeable future.The audited consolidated financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company have to curtail operations. The Company continues to be engaged in additional fund-raising activities to fund future operations, capital expenditures, potential acquisitions of businesses, and provide additional working capital. However, there is no assurance that additional financing will be available on favorable terms or at all.If the Company raises additional capital through the sale of equity or convertible debt securities, the issuance of such securities may result in dilution to existing stockholders.If the Company does not raise additional capital, then the Company will experience significant financial hardship and will have considerable difficulty to fund operations, business development, growth and continue as a going concern.At December 31, 2009, the Company does not have sufficient cash to meet its needs for the next twelve months. Going Concern The Company’s audited consolidated financial statements are prepared consistent with accounting principles generally accepted in the United States applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.The Company has an accumulated deficit of $6,807,143 as of December 31, 2009. Its total current liabilities exceeded total current assets by $1,087,333 as of December 31, 2009.Moreover, based on the ever-changing legal landscape for loan modifications across the U.S.,the Company mayface exposure for potential regulatory violationseven though it has ceased to offer or accept any new loan modification cases at the end of August 2009.The Company mayincurfines or penalties, some of which could be significant.Loss reserve accounts will need to be establishedin event potentiallegal risks become actual risks. In view of the matters described above, recoverability of a major portion of the recorded asset amounts shown in the accompanying balance sheet is dependent upon the subsidiary’s continued operations, which in turn is dependent upon the Company’s ability to develop and execute new business models and strategies. The operating subsidiary commenced operations on October 1, 2008. As with any start-up company, the initial fixed costs required to commence operations were fairly significant. The Company commenced its loan modifications in late 2008 and, based on that business model, the Company was and will not be profitable. The Company has preliminary strategic plans to market an application to lenders, banks, real estate brokers and professionals to perform various real estate related transactions such as short sales, loan restructure, refinancing and other features to be developed at a later time. The future success and profitability of the Company is directly related to the Company executing its business plan with respect to this strategy. The Company will require additional funding if it is to continue as a going concern.The Company anticipates that any external financing that it is able to obtain will be through the private placement sale of the Company’s common stock or short-term secured loans from parties who are non-financial institutions.There is no assurance that the Company will be able to raise the additional capital that is required to continue operations or at all.These factors raise substantial doubt about the Company’s ability to continue as a going concern. The audited consolidated financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classification of liabilities that might be necessary should we be unable to continue as a going concern. Off-Balance Sheet Arrangements The Company has no outstanding off-balance sheet arrangements. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a smaller reporting company we are not required to provide this information. 10 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. We Save Homes, Inc. and Subsidiary INDEX TO FINANCIAL STATEMENTS Reports of Independent Registered Public Accounting Firms F-2-3 Consolidated Balance Sheets as of December 31, 2009 and 2008 F-4 Consolidated Statements of Operations for the years ended December 31, 2009 and 2008 F-5 Consolidated Statement of Stockholders’ Deficit for the years ended December 31, 2009 and 2008 F-6 Consolidated Statements of Cash Flows for the years ended December 31, 2009 and 2008 F-7 Notes to Financial Statements F-8 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-3 We Save Homes, Inc. and Subsidiary Consolidated Balance Sheets December 31, 2009 December 31, 2008 ASSETS Current assets Cash $ $
